EXHIBIT 10.1
 
[img001.jpg]
 
430 Park Avenue
Suite 702
New York, NY 10022
 
March 30, 2014


Ms. Patsy Trisler
[ADDRESS]


Re:
At-Will Consulting Agreement with RenovaCare, Inc.



Dear Patsy:


This At-Will Consulting Agreement (the “Agreement”) sets forth the terms and
conditions of your engagement as an independent consultant to and by RenovaCare,
Inc. (the “Company”). For the purposes of this Agreement, capitalized terms used
but not otherwise defined shall have the meanings ascribed thereto in Paragraph
21 hereof.


1. Position and Duties.


(a) Executive Positions. In your capacity as an independent consultant to the
Company hereunder, you shall be appointed by the Company to serve as its Vice
President – Regulatory & Clinical Affairs and/or to such other positions as the
Company’s Board of Directors (the “Board”) may from time to time designate
(collectively, the “Executive Positions”); your services hereunder shall
include, but not be limited to, the preparation of the Company’s 510(k)
premarket notification to the Food and Drug Administration. In performance of
your duties, you shall be subject to the direction of, and be reporting directly
to the Company’s President and Chief Executive Officer and the Company’s Board
of Directors; anything herein to the contrary notwithstanding, if requested by
the Board, you will immediately resign from any Executive Positions in which you
may be serving at such time. Your execution of this Agreement constitutes your
acceptance of your appointment as the Company’s Vice President – Regulatory &
Clinical Affairs.


(b) Part Time Efforts. While you agree to devote as much of your efforts,
professional attention, knowledge, and experience as may be necessary to carry
on your duties pursuant to this Agreement and the fulfillment of your
responsibilities in accordance with the Executive Positions, it is acknowledged
that your engagement is on a “part-time” basis. Subject further to Paragraph
19(d) hereof, you may render services to, or serve as a director of, any other
Person without the prior approval of the Board, so long as such services do not
create a conflict of interest with you fulfilling your responsibilities in your
Executive Positions.


(c) Travel. Upon reasonable notice, you shall be available to travel as the
reasonable needs of the Company’s Business require. The Company shall reimburse
you for reasonable costs associated with your travel on behalf of the Company.


(d) Code of Ethics. You agree to abide by the Code of Ethics and Business
Conduct, a copy of which is attached as Appendix A hereto.
 
 
1

--------------------------------------------------------------------------------

 


2. At-Will Engagement as a Consultant.


Anything herein to the contrary notwithstanding, your engagement as a consultant
with and by the Company is an “at-will engagement” arrangement and may be
terminated by you or the Company at any time, with or without cause, and for any
reason whatsoever, upon written notice as provided in Paragraph 10 hereof.
 
3. Compensation. You shall act in the capacity of an independent contractor and
shall not be an employee of the Company during the term of this Agreement. You
shall be compensated by the Company for your services hereunder as follows:


(a) Cash Compensation


(i) Monthly Fee. Commencing April 1, 2014 (the “Start Date”), you shall be paid
a fee of $5,000 per month (the “Monthly Fee”); the Monthly Fee is payable on the
last day of each calendar month during the term of this Agreement. The Monthly
Fee shall be prorated for any partial months during the term of this Agreement.
The Monthly Fee shall be reported to the IRS on Form 1099.


(ii) Additional Compensation. You and the Company hereby agree that the Monthly
Fee shall cover your services for up to forty (40) hours in any given month. In
addition to the Monthly Fee, the Company hereby agrees to pay you $125 for every
hour in excess of forty (40), prorated for any partial hour, you expend on the
Company’s behalf in any given month (the “Additional Fee”). Within ten (10) days
from the end of the month you shall provide the Company with an invoice
documenting any hours in excess of forty (40) you have expended on behalf of the
Company. Notwithstanding anything herein to the contrary, you shall obtain the
written consent of the Company prior to expending more than five (5) hours on
behalf of the Company. Subject to you providing the Company with an invoice in a
timely manner, the Company shall pay you the Additional Fee together with the
Monthly Fee.


(iii) Review of Compensation. Your compensation shall be reviewed periodically
by the Company’s Board of Directors at its sole discretion.


(b) Stock Awards. Subject to your entry into a stock option agreement
substantially in the form of Exhibit A attached hereto, the Company shall grant
you an option to purchase 10,000 shares of the Company’s common stock for each
year you are engaged by the Company.


4. Additional Benefits.


(a) Business Expense Reimbursement. You shall be entitled to reimbursement for
reasonable travel and other out-of-pocket expenses necessarily incurred in the
performance of your duties hereunder, upon submission and approval of written
statements and bills in accordance with the then regular procedures of the
Company (collectively, “Business Expense Reimbursement”).


(b) D&O Insurance; Officer Liability. The Company does not currently have D&O
insurance.
 
 
2

--------------------------------------------------------------------------------

 


5. Your Representations and Warranties. You represent and warrant to the Company
that:


(a) The execution, delivery and performance of this Agreement by you does not
conflict with or result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default under any contract, agreement
or understanding, whether oral or written, to which you are a party or of which
you or should be aware and that there are no restrictions, covenants, agreements
or limitations on your right or ability to enter into and perform the terms of
this Agreement;


(b) You are not party to any ongoing civil or criminal proceedings, and have not
been party such proceedings within the past ten years, and do not know of any
such proceeding that may be threatened or pending against you; and


(c) You are not currently engaged in activities and will not knowingly engage in
future activities that may cause embarrassment to the Company or tarnish the
reputation or public image of the Company, including but not necessarily limited
to association with or party to: any criminal behavior(s) such as drug use,
theft, or any other potential or active violation of law; political controversy,
civil disobedience, or public protest; lewd, lascivious behavior.


6. Discoveries and Works. All Discoveries and Works which are made or conceived
by you while engaged by the Company, solely, jointly or with others, that relate
to the Company’s present or anticipated activities, or are used or useable by
the Company within the scope of this Agreement shall be owned by the Company.
You shall (a) promptly notify, make full disclosure to, and execute and deliver
any documents requested by the Company, as the case may be, to evidence or
better assure title to Discoveries and Works in the Company, as so requested;
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company; (c) assist the Company in obtaining
or maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works; and (d) promptly execute, whether during the term of this
Agreement or thereafter, all applications or other endorsements necessary or
appropriate to maintain patents and other rights for the Company and to protect
the title of the Company thereto, including but not limited to assignments of
such patents and other rights. Any Discoveries and Works which, within one year
after the expiration or termination of the term of this Agreement, are made,
disclosed, reduced to tangible or written form or description, or are reduced to
practice by you and which pertain to the business carried on or products or
services being sold or delivered by the Company at the time of such termination
shall, as between you and the Company, be presumed to have been made during the
term of this Agreement. You acknowledge that all Discoveries and Works shall be
deemed “works made for hire” under the U.S. Copyright Act of 1976, as amended 17
U.S.C. Sect. 101.
 
 
3

--------------------------------------------------------------------------------

 


7. Intellectual Property.


(a) Assignment


(i) You agree to make full written disclosure to the Company and will hold in
trust for the sole right and benefit of the Company, and hereby assign to the
Company, or its designee, all of your right, title and interest in and to any
Intellectual Property. Without limiting the foregoing, all copyrightable works
that you create during your engagement with the Company shall be considered
“work made for hire.”


(ii) Any interest in Intellectual Property which you now, or hereafter during
the period you are engaged by the Company, may own or develop relating to the
fields in which the Company may then be engaged shall belong to the Company; you
hereby assign and agree to assign to the Company (or as otherwise directed by
the Company) all of your right, title and interest in and to all Work Product,
including without limitation all patent, copyright, trademark and other
intellectual property rights therein and thereto. If you have any such rights
that cannot be assigned to the Company, you waive the enforcement of such
rights, and if you have any rights that cannot be assigned or waived, you hereby
grant to the Company an exclusive, irrevocable, perpetual, worldwide, fully paid
license, with right to sublicense through multiple tiers, to such rights. Such
rights shall include the right to make, use, sell, improve, commercialize,
reproduce, distribute, perform, display, transmit, manipulate in any manner,
create derivative works based on, and otherwise exploit or utilize in any manner
the subject intellectual property.


(iii) You obligation to assign your rights to Intellectual Property under this
Section 7 shall not apply to any inventions and all Discoveries and Works
expressly identified in Appendix B attached hereto which were developed prior to
your performance of services hereunder for the Company, provided however that
inventions to be developed by you during the term of this Agreement may be
subsequently added to the Schedule upon the mutual agreement of you and the
Company that such inventions are outside the scope of the Agreement. You
acknowledge that there are, and may be, future rights that the Company may
otherwise become entitled to with respect to the Intellectual Property that do
not yet exist, as well as new uses, media, means and forms of exploitation
throughout the universe exploiting current or future technology yet to be
developed, and you specifically intend the foregoing assignment of rights to the
Company to include all such now known or unknown uses, media and forms of
exploitation. You agree to cooperate with the Company, both during and after the
term of your engagement , in the procurement and maintenance of the Company’s
rights to the Intellectual Property and to execute, when requested, any and all
applications for domestic and foreign patents, copyrights and other proprietary
rights or other documents and to do such other acts (including without
limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the Intellectual Property to
the Company, to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property and to otherwise carry out the
purpose of this Agreement.


(iv) If the Company is unable because of your mental or physical incapacity or
for any other reason to secure any signature for any of the assignments,
licenses or other reasonably requested documents pertaining to the intellectual
property rights referenced herein within ten (10) days of the delivery of said
documents to you, then you hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as your agent and attorney in fact,
to act for and on your behalf and stead and to execute and file said documents
and do all other lawfully permitted acts to further the perfection, defense and
enjoyment of the Company’s rights relating to the subject Intellectual Property
with the same legal force and effect as if executed by you. You stipulate and
agree that such appointment is a right coupled with an interest, and will
survive your incapacity or unavailability at any future time.
 
4

--------------------------------------------------------------------------------

 


(b) Maintenance of Records. You agree to keep and maintain adequate and current
written records of all Intellectual Property made by you (solely or jointly with
others) during the term of your engagement with the Company. The records will be
in the form of notes, sketches, drawings, electronic or digital data, and any
other format that may be specified by the Company. The records will be available
to, and remain the sole property of, the Company at all times.


(c) Patent and Copyright Registrations. You agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Intellectual Property Items and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto and the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Intellectual
Property Items, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto.


8. Non-Competition; Non-Solicitation and Non-Circumvention.


(a) Non-Competition. Except as authorized by the Board, during the term of this
Agreement and for a period of six (6) months thereafter, you will not (except as
an officer, director, stockholder, employee, agent or consultant of the Company
or any subsidiary or affiliate thereof) either directly or indirectly, whether
or not for consideration, (i) in any way, directly or indirectly, solicit,
divert, or take away the business of any person who is or was a customer of the
Company, or in any manner influence such person to cease doing business in part
or in whole with Company; (ii) engage in a Competing Business; or (iii) engage
in any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
Company Business then carried on or planned to be carried on (if such plans were
developed during the term of this Agreement) by the Company or any of its
subsidiaries or affiliates.


(b) Non-Solicitation and Non-Circumvention. For a period of six (6) months
following the termination of this Agreement, you will not directly or
indirectly, whether for your account or for the account of any other individual
or entity, solicit or canvas the trade, business or patronage of, or sell to,
any individuals or entities that were investors, customers or employees of the
Company during the term of this Agreement, or prospective customers with respect
to whom a sales effort, presentation or proposal was made by the Company or its
affiliates, during the one year period prior to the termination of this
Agreement. Without limiting the foregoing, you shall not, directly or
indirectly, (i) solicit, induce, enter into any agreement with, or attempt to
influence any individual who was an employee or consultant of the Company at any
time during the term of this Agreement, to terminate his or her employment
relationship with the Company or to become employed or engaged by you or any
individual or entity by which you are employed or for which you are acting as a
consultant or other advisory capacity (ii) interfere in any other way with the
employment, or other relationship, of any employee of, or consultant to, the
Company or its affiliates.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Requirement to Safeguard Confidential Information. All Confidential
Information of the Company is expressly acknowledged by you to be the sole
property of the Company, and the disclosure of the Confidential Information
shall not be deemed to confer any rights with respect to such Confidential
Information on you. You will exercise reasonable care to ensure the
confidentiality of the Confidential Information. All confidential information
which you may now possess, or may obtain or create prior to the termination date
of this Agreement, relating to the business of the Company, or any customer or
supplier of the Company, or any agreements, arrangements, or understandings to
which the Company is a party, shall not be disclosed or made accessible by you
to any other person or entity either during the term of or after the termination
of this Agreement or used by you except during the term of this Agreement in the
business and for the benefit of the Company, without the prior written consent
of the Company. Nothing herein shall be construed as an obligation of the
Company to consent to the terms and conditions of any such request and under no
circumstances shall any such approval be deemed to waive, alter or modify the
terms and conditions of this Agreement. You shall return all tangible evidence
of such Confidential Information to the Company prior to or upon the termination
of this Agreement.


9. Enforcement.


(a) Provisions Reasonable. You acknowledge and agreed that:


(i) before and since the Start Date the Company has operated and competed and
will operate and compete in a global market, with respect to the Company’s
Business;


(ii) competitors of the Company are located in countries around the world;


(iii) in order to protect the Company adequately, any enjoinder of competition
would have to apply world-wide;


(iv) during the term of this Agreement, both before and after the Start Date, on
behalf of the Company, you have acquired and will acquire knowledge of, and you
have come into contact with, initiated and established relationships with and
will come into contact with, initiate and establish relationships with, both
existing and new clients, customers, suppliers, principals, contacts and
prospects of the Company, and that in some circumstances you have been or may
well become the senior or sole representative of the Company dealing with such
persons; and


(v) in light of the foregoing, the provisions of Paragraph 8 are reasonable and
necessary for the proper protection of the business, property and goodwill of
the Company and the Company’s Business.


(b) Enforcement. Nothing herein contained shall be construed as prohibiting the
Company or you from pursuing any remedies available for any breach or threatened
breach of this Agreement. A waiver by the Company or you of any breach of any
provision hereof shall not operate or be construed as a waiver of a breach of
any other provision of this Agreement or of any subsequent breach.
 
 
6

--------------------------------------------------------------------------------

 


10. Termination.


(a) Manner of Termination. The Company and you may terminate this Agreement,
with or without cause, for any reason whatsoever, by providing ten (10) days
advance written notice (the “Termination Notice”), in accordance with Paragraph
17, to the other specifying the date of termination (the “Termination Date”).


(b) Effect of Termination. In the event this Agreement is terminated pursuant to
Paragraph 10 (a) your rights and the Company’s obligations hereunder shall cease
as of the effective date of the termination; provided, however, that the Company
shall pay you: (i) your Monthly Fee, prorated through the Termination Date, (ii)
your Business Expense Reimbursements through the Termination Date and (iii) the
Additional Fee, if any, through the Termination Date; the full payment to you of
the items enumerated in clauses (i) through (iii) above, upon termination of
this Agreement, shall completely and fully discharge and constitute a release by
you of any and all obligations and liabilities of the Company to you, including,
without limitation, the right to receive any other compensation hereunder, and
you shall not be entitled to any severance compensation of any kind, and shall
have no further right or claim to any compensation, or severance compensation
under this Agreement or otherwise against the Company or its affiliates, from
and after the Termination Date.


(c) Resignation. The termination of this Agreement pursuant to this Paragraph 10
shall constitute your resignation from any and all Executive Positions and, if
applicable, as a Director of the Company effective as of the Termination Date.
 
(d) Return of Documents and Property. Upon the expiration or termination of this
Agreement, or at any time upon the request of the Company, you (or your heirs or
personal representatives) shall deliver to the Company in good order (a) all
documents and materials (including, without limitation, computer files)
containing Trade Secrets and Confidential Information relating to the business
and affairs of the Company or its affiliates; (b) all documents, materials,
equipment and other property (including, without limitation, computer files,
computer programs, computer operating systems, computers, printers, scanners,
pagers, telephones, credit cards and ID cards) belonging to the Company or its
affiliates, which in either case are in the possession or under the your control
(or the control of your heirs or personal representatives); and (c) all
corporate records of the Company, including minute books, accounting related
materials, audit related materials, attorney correspondence, and any other such
records which may be in your possession.


(e) Survival of Certain Provisions. Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated the provisions of Paragraphs
5, 8, 9, 10, 12 and 13 of this Agreement shall survive such termination and
continue in full force and effect.


(f) Relinquishment of Authority. Notwithstanding anything to the contrary set
forth herein, upon written notice to you, the Company may immediately relieve
you of all your duties and responsibilities hereunder and may relieve you of
authority to act on behalf of, or legally bind, the Company. However, such
action by the Company shall not alter the Company’s obligations to you with
regard to the procedure for a termination.
 
 
7

--------------------------------------------------------------------------------

 


11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by you, you shall
not have the right to assign or transfer any of your rights, obligations or
benefits under this Agreement, except as otherwise noted herein.


12. No Reliance on Representations. You acknowledge that you are not relying,
and have not relied, on any promise, representation or statement made by or on
behalf of the Company which is not set forth in this Agreement.


13. Entire Agreements; Amendments. This Agreement sets forth our entire
understanding with respect to your engagement by the Company as a consultant,
and supersedes all existing agreements between you and the Company concerning
such engagement, and may be modified only by a written instrument duly executed
by each of you and the Company.


14. Waiver. Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.


15. Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.


16. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
17. Notices.


All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested, (ii)
nationally recognized overnight courier delivery, (iii) by facsimile or email
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party, or (iv) hand
delivery as follows:


To the Company:


RenovaCare, Inc.
430 Park Avenue
Suite 702
New York, NY 10022
Attention: President and Chief Executive Officer
thomas.bold@stemcell-systems.com
Fax: (212) 246-3039


With a copy (which shall not constitute notice) to:


Joseph Sierchio, Esq.
Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Fax: (212) 246-3039


To you:


Ms. Patsy Trisler
[ADDRESS]


or, to such other address, facsimile number, or email address, as is specified
by a party by notice to the other party given in accordance with the provisions
of this Paragraph 17. Any notice given in accordance with the provisions of this
Paragraph 17 shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand, facsimile or email.
 
 
9

--------------------------------------------------------------------------------

 


18. Counterparts; Delivery by Facsimile or Email.


(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by you and the Company and delivered
to the other, it being understood that you and the Company need not sign the
same counterpart. This Agreement may be executed by facsimile or email signature
and a facsimile or email signature shall constitute an original for all
purposes.


(b) This Agreement, the agreements referred to herein, and each other agreement
or instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such agreement or instrument shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.
 
19. Disclosure and Avoidance of Conflicts of Interest. During the term of this
Agreement, you will promptly, fully and frankly disclose to the Company in
writing:


(a) the nature and extent of any interest you or your Affiliates (as hereinafter
defined) have or may have, directly or indirectly, in any contract or
transaction or proposed contract or transaction of or with the Company or any
subsidiary or affiliate of the Company;


(b) every office you may hold or acquire, and every property you or your
Affiliates may possess or acquire, whereby directly or indirectly a duty or
interest might be created in conflict with the interests of the Company or your
duties and obligations under this Agreement;


(c) the nature and extent of any conflict referred to in subsection (b) above;
and


(d) you acknowledge that it is the policy of the Company that all interests and
conflicts of the sort described herein be avoided, and you agree to comply with
all policies and directives of the Board from time to time regulating,
restricting or prohibiting circumstances giving rise to interests or conflicts
of the sort described herein. During the term of this Agreement, without prior
written approval of the Board, which approval may be granted or denied in its
sole discretion, you shall not enter into any agreement, arrangement or
understanding with any other person or entity that would in any way conflict or
interfere with this Agreement or your duties or obligations under this Agreement
or that would otherwise prevent you from performing your obligations hereunder,
and you represent and warrant that you or your Affiliates have not entered into
any such agreement, arrangement or understanding.
 
 
10

--------------------------------------------------------------------------------

 


20. Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A of the
Internal Revenue Code of 1986, as amended from time to time and the Treasury
Regulations thereunder (the “Code”), and any payment scheduled to be made
hereunder that would otherwise violate Section 409A of the Code shall be delayed
to the extent necessary for this Agreement and such payment to comply with
Section 409A of the Code.


21. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them below:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.


“Company Business” means the Company’s business activities and operations as
conducted during the term of this Agreement, together with all services provided
or planned by the Company or any of its Affiliates, during your relationship
with the Company. At the time of entry into this Agreement Company Business is
founded around a technology and process: The technology includes an applicator
for spraying cells over an area of intact or damaged skin and the process
involves the method of collecting and processing autologous cells for use in the
applicator, for use in in repair, restorative and cosmetic uses. The Company
Business may change from time to time.


“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and “Confidential
Information” do not include information that (i) is or becomes generally
available to or known by the public (other than as a result of a disclosure by
you), provided, that the source of such information is not known by you to be
bound by a confidentiality agreement with the Company; or (ii) is independently
developed by you without violating this Agreement.


“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.


“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.
 
 
11

--------------------------------------------------------------------------------

 


22. Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.


23. Non-Employee Status; Independent Contractor. The Company and you hereby
acknowledge that you are and will be an independent consultant to and not an
employee (or person of similar status) of the Company or any of its Affiliates
for purposes of the Code and Sections 601-608 of the Employee Retirement Income
Security Act of 1974, as amended. You acknowledge that you will not be paid any
“wages” (as defined in the Code) in respect of the services under this
Agreement, and the Company will not withhold any amounts from the consideration
paid hereunder for tax purposes.


You shall be solely responsible for all taxes (including penalties and interests
thereon) imposed on you by reason of the payment of any compensation, benefits
or other amounts payable in respect of the this Agreement or the services under
this Agreement, if any, and shall indemnify the Company and its Affiliates for
any losses or damages (including reasonable attorneys’ fees) incurred or
suffered by the Company or its Affiliates as a result of your failure to pay any
such taxes (including any penalties and interest thereon).


24. Governing Law. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
12

--------------------------------------------------------------------------------

 


If you agree to, and accept your engagement in accordance with, the foregoing
terms and conditions, please sign a copy of this Agreement where indicated below
and return it to the Company.
 

 
Sincerely,
         
RenovaCare, Inc.
         
 
By:
/s/ Thomas Bold     Name: Thomas Bold     Title: President and Chief Executive
Officer                 ACCEPTED AND AGREED      
this 31st day of March 2014
      Patsy Trisler                              Patsy
Trisler                          

 


                            
 
13

--------------------------------------------------------------------------------